Case 5:12-cv-04175-EJD Document 421-3 Filed 10/04/19 Page 1 of 3




               EXHIBIT B
Case 5:12-cv-04175-EJD Document 421-3 Filed 10/04/19 Page 2 of 3




            SUPPORTING
             DOC. NO. 8
                       Case 5:12-cv-04175-EJD Document 421-3 Filed 10/04/19 Page 3 of 3

  A044
  (Rev 11/07)                               UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF CALIFORN IA
                                                         INVOICE NO:       00002 107
                                                                                         MAKE CHECKS PAYABLE TO:
   David Makman                                                                  IRENE RODRIGUEZ, CSR, CRR
   Makman & Matz                                                                 United States Court Reporter
   655 Mariner's Island Boulevard                                                280 S. First Street
   Suite 306                                                                     San Jose, CA 95113
   San Mateo, CA 94404
   Phone:                                                                        Phone:     (408) 947-8160

                                                                                 Tax ID:    547-57- 1025
                                                                                 Irene_ Rodriguez@cand. uscourts. gov
                                                        IDATE ORDERED:                                   ]DATE DELIVERED:
           D    CRIMINAL           tx     CIVIL                            05-07-2014                                       05-07-2014

 Case Style: CV-12-4175-EJD, Navcom & Deere v OKI, et al. ,
 Transcri pt of Proceedi ngs held on 4/21/14(8 9pgs) , 4/22/14 (2 15 d) ' 4/23/14
 (1 78)' 4/ 25/14 (36) ' 4 / 2 8/14 (9 1) '4 /29/14 (212) ' 4/30/14 (126/252) ' 5/1/ 1 4
 (10 2/205),5 /5 /1 4(40/79) ,5/6 /1 4 (107/215) ,5 /7/14 (153) & 5/8/14 (28)
 Ori_g_inal divided b_y12_art ies, ASCII I PDF, Rea lt ime x 2,5/1 four realtime s
                                ORIGINAL                        1STCOPY                          2ND COPY                         TOTAL
 CATEGORY                                               PAGES     PRICE         SUBTOTAL    PAGES       PRICE       SUBTOTAL     CHARGES
                        PAGES    PRICE      SUBTOTAL

  Ordinary

  14-Day

  C::xpedited

  Daily                   213      6.05      1,288.65     640       1.20          768 .00                                          2,056.65

  Hourly                  860      7.25      6,235.00    2598       1.20        3,117.60
                                                                                                    I                              9,352.60

                                   3.05      5,300.90    1738 1     1.20        2,085.60                                           7,386.50
  Realtime               1738

  Misc. Desc.                                                                                           MISC. CHARGES:

                                                                                                                     TOTAL:       18,795.75

                                                                           LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                        TAX (If Applicable) :

                                                                                          LESS AMOUNT OF DEPOSIT:

                                                                                                         TOTAL REFUND:

                                                                                                                TOTAL DUE:       $18,795.75

                                                    ADDITIONAL INFORMATION
    Full price may be  charged only if the transcript is delivered within the required time frame. For example, if an orde1
 for expedited transcript is no~ and delivered within seven (7) calendar days, payment would be at the
 ordinary delivery rate. _e_
                                  I       ~                   CERTIFICATION
                                                rg~d ifnd page format used comply with the requirements of this court and the
        I c e m , e tran c pt fees
                n er ~e ~h W,.nited
. .. Jdicial                                  tes.
                                                                  y
                                                                   -
                                                                            \                            l
                                            ~1%
    SIGNA'T\JRE     ~\                                                                                       DATE
                                                                                                                         05-09-2014
           J    _}._
 (All prev~~ of tHiS form are
 cancelled ould be destroyed)
